— Order unanimously affirmed without costs. Memorandum: Plaintiff, an Eastern Airlines flight attendant, was injured as she was boarding a van provided by defendant First Republic Corp. of America, doing business as Sheraton Inn-Liverpool, for transporting Eastern flight crews to the Sheraton Inn. The injury occurred when plaintiff, in attempting to enter the rear area of the van, grabbed a metal post separating the front and rear sections of the van. A passenger shut the passenger door on plaintiff’s right hand and wrist.
A private carrier owes a duty to exercise reasonable care for the safety of its passengers (see generally, 5 Blashfield, Automobile Law and Practice § 202.2). That duty does not extend, however, to circumstances that could not be reasonably foreseen by the carrier, such as the act of a fellow passenger in *1057closing a door on plaintiffs hand (see, Vogel v Laiso, 252 App Div 894; Zayer v Splendido, 42 NYS2d 85). Thus, Supreme Court properly determined that, as a matter of law, defendants owed no duty to plaintiff. (Appeal from Order of Supreme Court, Onondaga County, Stone, J. — Summary Judgment.) Present — Denman, P. J., Boomer, Green, Balio and Davis, JJ.